ACCEPTED
                                            IIMAGED                                                  12-15-00082-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                4/1/2015 11:48:00 AM
                                                                                                        CATHY LUSK
                                                                                                              CLERK


                                       Cause No. I 5-0290

                                                                                   FILED IN
 STATE OF TEXAS                                s                  12th COURT
                                                   IN THO COUNTY COI]RT      OF APPEALS
                                                                         AT LAW
                                                                           TYLER, TEXAS
                                               s
vs                                                 NUMBER I           4/1/2015 11:48:00 AM
                                               $
                                               $                           CATHY S. LUSK
                                                                               Clerk
 DAVID MARl( DAVIS         II                  s   ANGELINA      COUNTY. TEXAS




                                     NO'TICE   OI A?PCAI,


TO THE HOr'-ORABt.E JUDGtT OF SAID COURT:


       Toda). this the 31st Da]' of March. 2015. the dellndant gives Notice ofAppeal olhis
con!iction ifl the abo\e captioned case.


                                                        Respecttully Submitted.



                                                               -."4
                                                        Da\ id Mark Davis     Il
                                                        I I Clenvier! Coufl
                                                        Lufkin. Texas 75901
                                                        9t6-238-8507
                                                        dmarkdavis2@gmail.com
                                       IMAGED




                                Certificate of Service

   On this the 3l'r da)'ofMarch.2015, t ce.aif) that a copy ofdefendant's notice ofappeal
se.1,ed upon ttre State !ia email to: ejones@angelinacountr'ne!.



                                                   Respedtull) Submitted.


                                                          ,..-a.,     ..     ;)
                                                                      ,.'_   a..
                                                      I   a,,/,,;'d
                                                   D-frrdt;16;.rr
                                                   i I Glenlierv CoLLft
                                                   Luflin. Texas 75901
                                                   936-238-8507
                                                   dmarkdavis:@gmail.conr




                                                           3r'1                    t'


                                                                  .t